TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 15, 2022



                                     NO. 03-22-00412-CR


                            Ex parte Eduardo Santander-Jaimes




        APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
             DISMISSED AS MOOT-- OPINION BY JUSTICE BAKER




This is an appeal from an order reducing the amount of bail entered by the trial court. Having

reviewed the record, the Court finds that the appeal should be dismissed. Therefore, the Court

dismisses the appeal as moot. Appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.